Citation Nr: 1130100	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-40 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Whether the reduction in disability rating from 30 percent to 0 percent for chronic sinusitis with allergic rhinitis, effective April 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from April 1963 to February 1969 and from January 1976 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The October 2007 decision denied service connection for PTSD and proposed a reduction in disability rating from 30 percent to 0 percent for service-connected chronic sinusitis and allergic rhinitis.  The January 2008 rating decision effectuated the reduction effective April 2008.

Records dated April and June 2008 appear to indicate that the Veteran was withdrawing his claim for service connection for PTSD.  However, the RO subsequently issued Supplemental Statements of the Case (SSOC) which treated this issue as still being on appeal.  The Veteran also has subsequently indicated a desire to pursue this appeal and he presented testimony on this issue at his hearing. 

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue above.  

In May 2011, the veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  


FINDINGS OF FACT

1.  There is no current diagnosis of PTSD or any other psychiatric disability.

2. The Veteran's service-connected chronic sinusitis with allergic rhinitis was rated at a 30 percent disability rating effective from March 14, 2003.

3.  An October 2007 RO rating decision proposed a reduction in the disability rating assigned for the service-connected chronic sinusitis with allergic rhinitis from a 30 percent to a 0 percent disability rating.  

4.  In a January 2008 rating decision, the disability rating of the service-connected chronic sinusitis with allergic rhinitis was reduced to a noncompensable rating, effective April 1, 2008.

5.  The reduction of the rating from 30 to zero percent was not proper because the evidence of record did not establish that there was a material improvement of the Veteran's service-connected chronic sinusitis with allergic rhinitis.


CONCLUSION OF LAW

1.  The criteria for service connection for psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).

2.  The criteria for restoration of a 30 percent disability rating for the Veteran's service-connected chronic sinusitis with allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.97, Diagnostic Code 6510 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric Disability

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claim for service connection for PTSD by a letter dated December 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence.  The letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) including notification of the laws regarding degrees of disability and effective dates.  

VA has obtained service treatment records, VA treatment records, VA examination reports, assisted the appellant in obtaining evidence, and afforded him the opportunity to present hearing testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & (2).

The regulations related to claims for PTSD were recently amended.  They now state 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010) to be codified at 3.304(f)(3). 

The evidence of record clearly establishes that Veteran served as a helicopter pilot in Vietnam and his assertions of stressors meet the above requirements.  Accordingly, the evidence establishes that he experienced stressors related to his service in Vietnam.  

The key difficulty with the Veteran's claim is that there is no diagnosis of any current psychiatric disability.  

A November 2004 VA outpatient nursing note, indicates that the Veteran was present in the clinic to establish care.  A quick PTSD screening was conducted by the nurse and was positive based upon his answers to two of the questions asked.  

A June 2005 VA outpatient psychology consultation record indicates that the Veteran took part in an orientation session for participation in PTSD group therapy sessions.  While a questionnaire was answered, there is no indication of any diagnosis and the Veteran was scheduled for an individual consultation at a later date.  This was conducted in September 2005.  The Veteran presented issues primarily related to his work, his relationship with his wife, and to long-standing self esteem issues.  The treating psychologist specifically indicated that the Veteran did not meet the diagnostic criteria for PTSD.  No diagnosis of any psychiatric disability was indicated.  

A February 2007 VA nursing note indicated a positive depression screen result but a negative PTSD screen result.  

In September 2007, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported that he was currently not involved with mental health treatment.  The Veteran reported occasional sleep  disturbance, nightmares and intrusive thoughts.  There was minimal evidence of avoidance and social disconnection.  It was also unclear if the Veteran's sleep disturbance was related to psychological symptoms or to physical symptoms such as pain and frequent urination.  Mental status examination revealed slight symptoms of depressed mood.  Ultimately, no psychiatric disability was diagnosed.  The Veteran did not meet the diagnostic criteria for PTSD and no other psychiatric disability was diagnosed.  

In December 2010, another VA Compensation and Pension examination of the Veteran was conducted, by a different examiner.  The reported service connection and findings on mental status examination were very similar to those noted in the 2007 examination.  Again, the Veteran did not meet the diagnostic criteria for PTSD and no other psychiatric disability was diagnosed.  

The evidence is against the Veteran's claim.  Simply put, the evidence of record does not show that the Veteran has PTSD or any other psychiatric disability.  Two VA Compensation and Pension examinations, as well as VA outpatient psychology evaluation, have determined that the Veteran does not meet the criteria for a diagnosis of PTSD or any other psychiatric disability.  While doctors have consistently acknowledged the presence of psychiatric symptoms, such as depression, they have specifically found that such do not warrant diagnosis of any chronic acquired psychiatric disability.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) ; Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include PTSD; there is no doubt to be resolved; and service connection is not warranted.  

II.  Chronic Sinusitis with Allergic Rhinitis

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA has certain duties to notify and assist the veteran in his appeal; however, given the favorable actions taken below, further discussion explaining how VA complied with those laws is unnecessary.

In accordance with 38 C.F.R. § 4.1 and § 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected chronic sinusitis with allergic rhinitis.  

Service connection has been in effect for chronic sinusitis with allergic rhinitis since October 1991.  A 30 percent disability rating was assigned effective March 14 2003, based on the findings for a July 2003 VA Compensation and Pension examination.  In November 2006, the Veteran filed a claim for an increased rating for his service-connected chronic sinusitis with allergic rhinitis.  In June 2007, a VA Compensation and Pension examination of the Veteran was conducted.  Based upon the findings of this examination, an October 2007 RO rating decision proposed a reduction in the disability rating assigned for the service-connected chronic sinusitis with allergic rhinitis from 30 percent to a noncompensable (0 percent) disability rating.  In a January 2008 rating decision, the disability rating of the service-connected chronic sinusitis with allergic rhinitis was reduced to a noncompensable rating, effective April 1, 2008.  The RO complied with the notice requirements of 38 C.F.R. § 3.105(e) in reducing the disability rating assigned for chronic sinusitis with allergic rhinitis.

The Veteran's service-connected chronic sinusitis with allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6510 for chronic pansinusitis.  This disability, along with the sinus disabilities addressed in Diagnostic Codes 6511, 6512, and 6514, is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula).  The General Rating Formula provides for a noncompensable rating where sinusitis is detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating contemplates three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non- incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Note following 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514.

Disability ratings of 10 and 30 percent are assignable for allergic rhinitis; however nasal passage obstruction has not been demonstrated in the present case, which makes rating the Veteran's disability under this Diagnostic Code inappropriate.  38 C.F.R. § 4.97, Diagnostic Code 6522.

In July 2003 a VA Compensation and Pension of the Veteran was conducted.  This is the medical evidence upon which the grant of an increased disability rating of 30 percent was based.  The examiner noted that the Veteran had a dry cough.  Non-incapacitating attacks of sinusitis were noted to occur once or twice a week for several hours.  

Private medical records dated in October 2004 reveal that the Veteran had a continued diagnosis of allergic rhinitis and that he was prescribed Flonase and Allegra for treatment of his symptoms.  

In June 2007, another VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported complaints of interference with breathing through the nose and a clear watery nasal discharge.  No incapacitating attacks of sinusitis were indicated.  Objective examination failed to reveal the presence of tenderness, crusting of purulent discharge.  Based on the findings of this examination report showing a lack of documented symptoms, the RO proposed a rating reduction to zero percent.

An October 2007 letter from the Veteran's private physician indicated that the Veteran was under treatment for chronic allergic rhinitis and sinusitis and that he was prescribed Allegra and Flonase on a daily basis to control his symptoms.  

A November 2008 letter from the Veteran's private dentist indicates that the Veteran's recent symptoms of tooth pain were most likely sinus related.  

Private medical records dated in September 2008 reveal that the Veteran had complaints of runny nose, itchy eyes and headaches.  Antihistamine therapy was the initial treatment, and steroid therapy was indicated if symptoms persisted.  By November 2008, the Veteran's service connection of sinus pain, pressure, discharge, and drainage continued and the Veteran was placed on antibiotic therapy for treatment of a sinus infection.  A December 2008 treatment record reveals that complaints of cough, congestion, runny nose, and headache continued and were diagnosed as sinusitis.  Treatment for the sinusitis involved continued prescription of antibiotics including doxycycline.  

A March 2009 letter from Dr. Fitz, the Veteran's private physician, indicated that the Veteran had "severe allergic rhinitis and sinus disease."  The Veteran had recurrent sinus infections in the past eight years which were severe enough for the Veteran to miss work and that he still required episodic care with antibiotics and prescription decongestants.  

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342.  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.

The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

For evaluations which have been in effect for more than five years, "it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete"  Reduction may not be effectuated based on examinations less full and complete than those used to grant the benefit in the first place.  38 C.F.R. § 3.344(a).  The five year time period is measured from the effective date of the grant to the effective date of the actual or prospective reduction; here, that is March 14, 2003, to April 1, 2008, or five years and 17 days.  VA Adjudication Policy and Procedures Manual M21-1MR, III.iv.8.D.12.a.  It is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. § 3.344.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

After considering the pertinent medical history, as detailed above, the Board finds that the January 2008 rating action to reduce the Veteran's disability rating for his chronic sinusitis with allergic rhinitis from 30 percent to zero percent was improper. When viewed in total, the evidence of record does not clearly warrant the conclusion that sustained improvement has been demonstrated.  Rather, the evidence demonstrates that the Veteran has symptoms of chronic sinusitis with allergic rhinitis which result in headaches, pain, and discharge.  These symptoms require continued treatment with prescribed medication including Flonase and Allegra.  The Veteran also still suffers from recurrent sinus infections resulting in incapacitating episodes with lost time from work and the need for prescribed antibiotic treatment.   The evidence does not make it reasonably certain that any improvement shown at the June 2007 VA medical examination will be maintained under the ordinary conditions of life.  The evidence does not show that the criteria for the assignment of a 50 percent disability rating are met as the Veteran has never required surgical treatment for his service-connected sinus disability.  

The Board finds that the criteria for reducing the evaluation for chronic sinusitis with allergic rhinitis were not met at the time of the reduction.  Material improvement has not been demonstrated, by the evidence of record.  As the evidence of record does not establish material improvement that was reasonably certain to be maintained, the 30 percent disability rating for chronic sinusitis with allergic rhinitis is restored, effective from the date of the reduction. 


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.  

The reduction not being proper, entitlement to restoration of a 30 percent disability rating for chronic sinusitis with allergic rhinitis is granted, effective April 1, 2008, subject to the law and regulations governing the awards of monetary benefits.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


